Citation Nr: 1548091	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 (2014).

3. Entitlement to accrued benefits for an increased rating for lumbar spondylosis with mild canal narrowing and disk bulging, rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to February 1966. He died in November 2007. The Appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In that rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In June 2015, the Appellant participated in an informal conference at the RO in Jackson, Mississippi, in lieu of a formal hearing. A report of this conference is associated with the record. 

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

I. Entitlement to DIC for cause of the Veteran's death and for DIC under the provisions of 38 U.S.C.A. § 1151.

The Veteran died in November 2007, and as indicated in the death certificate, the cause of death was septicemia due to or as a consequence of pancreatic cancer. 

The Appellant seeks entitlement to service connection for the cause of the Veteran's death. She asserts that the treatment and medication given to the Veteran to treat his service-connected back condition caused the septicemia and pancreatic cancer that resulted in his death. Parenthetically, the Board notes that an October 2006 rating decision based on a claim filed by the Veteran prior to his death evaluated the back condition at 40 percent disabling, effective November 2003. 

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection. 38 C.F.R. § 3.312 (2015).

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361. For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment. Since the Appellant filed her claim after that date, she must show some degree of fault, and more specifically, that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2015).

The Appellant asserts that due to her husband's back condition, in April 2007 his back/bones became infected as a result of a PICC line being inserted in his back and Vancomycin being administered to kill an infection. Appellant further contends that her husband was diagnosed with pancreatic cancer in May 2007 due to the "direct absorption of Vancomycin as treatment for infection which is worsening of service-connected back condition at L3-4." Therefore, the Appellant asserts that the basis of her claim is that "Vancomycin used to treat the infection of the service-connected back problem caused the pancreatic cancer and caused my husband's death [in November 2007]." 

While the record contains June 2014 and July 2014 VA medical opinions as to whether Vancomycin causes septicemia and/or pancreatic cancer, a medical opinion should be obtained to address her contentions with regard to 38 U.S.C.A. § 1151. Specifically, whether any causes of the Veteran's death were the result of the Veteran's willful misconduct, and whether the Veteran's death was caused by hospital care, medical or surgical treatment, or examination furnished; whether their proximate cause was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or were the result of an event not reasonably foreseeable. 38 U.S.C.A. § 1151; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

With respect to the claim for entitlement to service connection for cause of death, development has been conducted. The claims file contains VA medical opinions regarding the use of Vancomycin and the Veteran's cause of death. However, the VA medical opinions do not address the nexus between the service-connected back condition itself and the Veteran's cause of death. Furthermore, the RO has not explicitly considered the matter of § 1151. Given the above-noted discussion, and because a determination on the matter of § 1151 could impact a determination as to the Appellant's entitlement to DIC benefits, the § 1151 matter is intertwined with the cause of death claim. The RO should consider entitlement to § 1151 benefits in the first instance, to avoid any prejudice to the Appellant. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Therefore, the Board finds that additional VA medical opinions to address the nexus between the service-connected back condition and the Veteran's causes of death, as well as the nexus between the treatment given to the Veteran at the VA hospital for his service-connected back condition and the Veteran's listed causes of death must be obtained. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

II. Entitlement to accrued benefits for an increased rating for lumbar spondylosis with mild canal narrowing and disk bulging, rated as 40 percent disabling.

A rating decision dated October 2006 granted service connection for lumbar spondylosis with mild canal narrowing and disk bulging, with an evaluation of 40 percent, effective November 26, 2003. An additional rating decision dated September 2007 continued to evaluate the lumbar spondylosis with mild canal narrowing and disk bulging at 40 percent disabling. In response, the Veteran filed a Notice of Disagreement (NOD), date signed October 25, 2007, and received by the RO on November 5, 2007.

Following the death of her husband, the Appellant filed a claim for accrued benefits in July 2009, which included a claim for accrued benefits for an increased rating of the Veteran's service-connected lumbar spondylosis. A rating decision dated September 2010 denied the Appellant's claim for accrued benefits for an increased rating for lumbar spondylosis, stating in the code sheet that there was no pending claim for increased rating at the time of Veteran's death. The Appellant filed a NOD of this issue in August 2011. She has continued to articulate argument in support of her claim for accrued benefits.

As the RO has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the RO to issue a statement of the case and to provide the Appellant and her representative an opportunity to perfect an appeal. Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The Virtual VA/VBMS records and a copy of this remand must be made available to, and reviewed by a suitable physician. After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that any of the conditions that caused or contributed to the Veteran's death were caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; were proximately caused by the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or were the result of an event not reasonably foreseeable. 

The examiner is asked to use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinions provided.

2. The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's death resulted from the Veteran's service-connected back condition or treatment for that disability. The service-connected disability may be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause of death, aided or lent assistance to producing death. 38 C.F.R. § 3.312(c).

3. Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement to accrued benefits for an increased rating for lumbar spondylosis with mild canal narrowing and disk bulging, rated as 40 percent disabling. The Appellant is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter. 38 C.F.R. § 20.302(b) (2015).

4.  As to the Appellant's claims for entitlement to DIC for cause of the Veteran's death and for the Veteran's death under the provisions of 38 U.S.C.A. § 1151, if the benefits sought on appeal remain denied, the Appellant should be provided an SSOC, which includes a summary of any additional evidence, any additional applicable laws and regulations, and the reasons for the decision. After the Appellant and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

